t c memo united_states tax_court norman e duquette inc petitioner v commissioner of internal revenue respondent docket no filed date d a consultant carried on his consulting business as an employee of p a c_corporation d and his wife were the sole shareholders and directors of p r disallowed various deductions claimed by p during its fiscal_year and also determined that p was subject_to the sec_6662 i r c accuracy-related_penalty p alleged that r’s notice_of_deficiency was invalid held the notice_of_deficiency is valid held further r’s disallowance of various deductions is sustained in substantial part held further r’s penalty against p for the taxable_year is sustained in part under sec_6662 i r c norman e duguette an officer for petitioner alan r peregoy for respondent memorandum opinion halpern judge by notice_of_deficiency dated date the notice respondent determined a deficiency in petitioner’s federal_income_tax for its taxable_year ended date the tax_year in the amount of dollar_figure and an accuracy-related_penalty in the amount of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the parties have resolved certain issues and issues remaining for decision are the validity of the notice petitioner’s entitlement to certain deductions for rent depreciation business meals travel supplies and legal fees and the accuracy-related_penalty some facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference we need find few facts in addition to those stipulated and will not therefore separately set forth our findings_of_fact we will make additional findings_of_fact as we proceed petitioner bears the burden_of_proof see rule a background petitioner is a maryland corporation organized on date at the time of the petition petitioner’s mailing address was in rockville maryland during the period relevant to this case petitioner was owned equally by norman e and aline j duquette together the duquettes individually norman and aline respectively from until norman was employed as an auditor by the defense contract audit agency dcaa in he left the employ of dcaa and he opened a consulting business the consulting business offering advice to government contractors in connection with their dealings with dcaa initially norman carried on the consulting business as a sole_proprietorship norman’s activities as a proprietor were subject_to examination by respondent in date that examination led to a criminal investigation of norman for tax crimes committed in connection with the sole_proprietorship the criminal investigation the criminal investigation was resolved by norman’s pleading guilty to two counts of filing a false income_tax return for and in violation of sec_7206 as a result of his guilty pleas norman paid a fine but he did not serve a prison sentence in date norman organized petitioner to carry on the consulting business norman testified that petitioner was q4e- organized in order to encourage him to keep better records so as to avoid further difficulties with respondent petitioner carried on the same business with the same clients as had norman as a proprietor during the tax_year norman and aline were the only directors and officers of petitioner petitioner’s federal_income_tax return for the tax_year the tax_return shows gross_receipts of dollar_figure and taxable_income of dollar_figure on the tax_return petitioner claimed no deduction for salaries and wages but did claim a deduction for compensation of officers in the amount of dollar_figure which amount was reported by the duguettes dollar_figure by norman and dollar_figure by aline on the joint_return of income that they made for norman was employed by petitioner to provide consulting services to customers although norman testified that petitioner employed part-time consultants petitioner has failed to identify those individuals and the tax_return does not show any salary or wage paid to any such part-time consultants we conclude therefore that at least during the tax_year petitioner’s sole business activity was offering norman as a consultant the duquettes were married in rockville maryland on date and they were divorced in florida in date they lived in montgomery county maryland until date when they moved to dallas texas in dallas they made their home in a condominium apartment located pincite turtle creek - blvd the dallas apartment or the apartment the dallas apartment was their home from date until date in date the duquettes relocated to naples florida aline made her home there and norman visited her there until date after which in substantial part because of marital difficulties he did not return to florida in date norman began work for a washington d c law firm the law firm as an accounting consultant the law firm treated norman as an employee issuing him a form_w-2 wage and tax statement for both and those forms w-2 show compensation of dollar_figure and dollar_figure for and respectively during the tax_year norman worked in washington d c on approximately days on those days norman resided in an apartment in bethesda maryland the bethesda apartment discussion i validity of notice a assignments of error in the petition petitioner assigns the following errors to respondent’s determination_of_a_deficiency a the commissioner issued an invalid notice_of_deficiency as the notice is not based on an actual deficiency determination further the notice is invalid because the irs did not examine the petitioner’s tax_return for the tax_year ended date -- - bob the notice_of_deficiency is arbitrary and erroneous and is not based on any ligaments of fact moreover the notice_of_deficiency amounts to a naked assessment without foundation whatsoever b facts documents in evidence establish the following on date pat grimes a revenue_agent employed by respondent commenced an examination the examination of the tax_return on that date revenue_agent grimes sent to petitioner two letters and a request for documents the first letter informs petitioner that the tax_return has been assigned to revenue_agent grimes for examination it also states that she needs additional information to verify certain items on that return the request for documents document request contains a specific and comprehensive list of documents including documents substantiating the following items with respect to the tax_year year end wages accrued but not paid to shareholder supplies professional services rent expense automobile expenses and depreciation travel_expenses a meal expenses b hotel expenses c airplane tickets op wn ef the second letter informs petitioner that the limitation period for the assessing of additional tax for the tax_year will expire soon encloses a form_872 consent to extend the time to assess tax form_872 and requests that petitioner sign and - return the form_872 in pertinent part the form_872 states the amount of any federal_income_tax due on any return s made by or for the above taxpayer s for the period ended date may be assessed any time before date petitioner did not return the form_872 or respond to the document request instead petitioner attempted to negotiate restrictions to be incorporated into the form_872 revenue_agent grimes and her supervisors refused to restrict the form_872 and on date no form_872 having been received by respondent the notice was issued by letter dated date stephen p taylor chief exam branch v apparently a supervisor of revenue_agent grimes explained respondent’s failure to restrict the form_872 conditions regquired under the internal_revenue_manual were not met we do not restrict statutes or the scope of an examination prior to initiating the examination other documents in evidence establish the following on date the date the examination commenced revenue_agent grimes wass examining petitioner’s income_tax returns for the taxable years preceding the preceding years’ examination she completed the preceding years’ examination on date on that date petitioner was sent a copy of the resulting report the report the report shows adjustments with respect to the following items --- - accrued wages to related_party rents auto truck expense depreciation supplies--office legal professional fees meals entertainment hotel expenses in negotiating with respect to the form_872 petitioner attempted to have the form_872 restricted so that petitioner would consent to waive the time to assess tax only with respect to tax attributable to items similar to those giving rise to adjustments in the report as stated respondent’s agents would not agree to such restriction the notice is addressed to petitioner references the tax_year determines the deficiency in income_tax and penalty described above and with additional explanations sets forth the following adjustments to income giving rise to such deficiency_interest income compensation of officers rents depreciation other deductions 0aaoat w the category other deductions other deductions is particularized as follows business meals travel supplies professional fees cc discussion validity of notice petitioner claims that the notice is invalid because respondent failed to determine a deficiency in petitioner’s income_tax or examine its return sec_6212 authorizes the secretary to send a notice_of_deficiency in respect of certain taxes including the income_tax we have jurisdiction to redetermine deficiencies determined by the secretary see sec_6214 a valid notice_of_deficiency has been described as the ticket to the tax_court e g 71_tc_1028 petitioner directs us to 814_f2d_1363 9th cir revg 81_tc_855 in scar the court_of_appeals for the ninth circuit considered a notice_of_deficiency that on its face revealed that no determination_of_a_deficiency had been made with respect to the taxpayers in question for the year in guestion see id pincite the court_of_appeals held that such a notice was invalid and the petition contesting such notice should have been dismissed in the taxpayers’ favor for lack of jurisdiction see id commenting on scar we have held where the notice_of_deficiency does not reveal on its face that the commissioner failed to make a determination a presumption arises that there was a deficiency determination 90_tc_110 -- - we have examined the notice and on its face it does not reveal that respondent failed to make a determination it is addressed to petitioner references the tax_year states both that respondent has determined a deficiency in petitioner’s tax for that year and the amount of that deficiency and sets forth the adjustments and explanations of those adjustments giving rise to such determination petitioner has failed to rebut the resulting presumption that respondent did determine a deficiency in petitioner’s income_tax for the tax_year indeed the presumption is borne out by evidence in the record the adjustments in the notice are similar to the adjustments resulting from the preceding years’ examination no doubt revenue_agent grimes being responsible for examination of all years determined that petitioner was subject_to adjustments for the tax_year similar to those for the preceding years the particularity of the document request to which petitioner made no response and the content of the correspondence from norman negotiating on behalf of petitioner with respect to the form_872 make clear that prior to the date of the notice revenue_agent grimes had examined petitioner’s return for the tax_year and determined that barring a satisfactory explanation from petitioner of the items in question similar adjustments were called for prior to the notice respondent acting through his agent had determined a deficiency in petitioner’s tax for the tax_year petitioner has failed to show the invalidity of the notice claim of arbitrariness petitioner claims that the notice is arbitrary and erroneous and amounts to nothing more than a naked assessment without foundation we assume that petitioner wishes to invoke the rule_of 293_us_507 the rule_of helvering v taylor may be simply put a court is given sufficient cause to set_aside respondent’s determination_of_a_deficiency if it is shown to the court that such determination was arbitrarily made see id we need engage in no extended discussion of that rule the record adequately demonstrates that respondent’s determination_of_a_deficiency was based on the similarity of the tax_return to petitioner’s returns for the preceding years for which respondent found cause for adjustments and petitioner’s failure to comply with the document request and consent to an extension of time to assess tax simply put respondent did not act arbitrarily but with cause ’ ' on brief petitioner argues that respondent acted arbitrarily in not agreeing to a restricted form_872 requiring petitioner to consent to waive the time to assess tax only with respect to tax attributable to items similar to those giving rise to adjustments for the preceding years respondent’s explanation is that it is against policy to agree to restricted consents until an examination is completed while we do not find that policy arbitrary quite to the contrary we fail to see how here at least respondent’s refusal to agree to a restricted_consent makes respondent’s determination_of_a_deficiency continued respondent did not make a naked assessment the rule_of helvering v taylor is not properly invoked in this case il rental kxpenses a introduction on the tax_return petitioner deducted dollar_figure for rents paid the deduction for rents by the notice respondent disallowed the deduction for rents explaining that petitioner had failed to establish that the amount deducted constituted an ordinary and necessary business_expense was expended or was expended for the purpose designated the parties have stipulated that the deduction for rents represents three separate amounts as follows dollar_figure - rent for space in the dallas apartment big_number - bethesda apartment expenses big_number -- florida expenses big_number - total b dallas apartment facts as stated the duquettes made their home in the dallas apartment from date until date on date the board_of directors of petitioner sometimes the board resolved that petitioner’s offices be transferred from maryland continued arbitrary and erroneous the adjustments in the notice appear to reflect in substantial part the scope of the examination of the tax_year communicated by revenue_agent grimes to petitioner and forming the basis of norman’s request for a restricted_consent to texas and petitioner’s address be the address of the dallas apartment effective date the board also resolved the rental expense for the corporation offices in dallas texas shall not exceed dollar_figure per month the actual rental shall be the association maintenance fees charged by the claridge association to the residents of turtle creek blvd all additional charges including the acquisition of the unit property taxes insurance and telephone expense shall be borne personally by norman e duquette and shall not be charged to the corporation norman prepared a document headed computation of fair rental office at turtle creek blvd dallas texas the computation document among the entries on the computation document is the following square footage proration a business use square feet b total square footage big_number square feet c percentage busine sec_25 percent the computation document also has entries entitled annual expenses prorated expenses unique business_expenses and expenses is dollar_figure the computation document states the corporation will pay the association fees of dollar_figure as fair rental for the office in home this is less than the dollar_figure calculated as total business_expenses the parties have stipulated that the dollar_figure deducted by petitioner as rent for space in the dallas apartment the dallas apartment amount represents condominium fees with respect to the -- dallas apartment of approximately dollar_figure a month from date until date sec_162 a in pertinent part sec_162 provides there shall be allowed as a deduction in computing taxable_income all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including-- rentals or other_payments required to be made as a condition to the continued use or possession for purposes of the trade_or_business of property to which the taxpayer has not taken or is not taking title or in which he has no equity arguments of the parties petitioner argues the rental of minimum office space at a reasonable cost in amajor revenue producing location is clearly an ordinary_and_necessary_expense respondent argues t he evidence shows that petitioner’s payment of norman duquette’s condominium fees for the texas home was merely the payment of the duquette’s personal living_expenses petitioner’s payment of such condominium fees is a constructive_dividend to norman duguette it was not an ordinary and necessary business_expense for petitioner to pay the condominium fees for the duquette’s home therefore the expense must be disallowed discussion in 23_tc_138 we dealt with a corporation taking deductions for expenditures on the home of its dominant stockholder and chief_executive_officer we -- - said in such circumstances the proof should be very clear and very certain that the expenses charged to the corporation were legitimate business_expenses of the corporation otherwise the opportunity for abuse would be great id pincite in 17_tc_199 affd per curiam 199_f2d_373 6th cir we dealt with a taxpayer claiming a deduction for rentals paid his wife for_the_use_of her property ina manufacturing concern owned and operated by him the commissioner argued that the rentals were excessive we stated the basic question is not whether these sums claimed as a rental deduction were reasonable in amount but rather whether they were in fact rent instead of something else paid under the guise of rent the inguiry is whether the petitioner was in fact and at law required to pay these sums as rent see predecessor of sec_162 when there is a close relationship between lessor and lessee and in addition there is no arm’s length dealing between them an inguiry into what constitutes reasonable rental is necessary to determine whether the sum paid is in excess of what the lessee would have been required to pay had he dealt at arm’s length with a stranger xk kek id pincite in there was a close relationship between the duguettes and petitioner the duquettes were the sole owners of petitioner which was in effect norman’s one-man_corporation that close relationship gives us reason to question whether their dealings were at arm’s length and petitioner has failed to show -- - any reason why they would or did deal at arm’s length ’ further petitioner has failed to prove that the dallas apartment amount was a reasonable rental for the use that petitioner obtained of the apartment in short petitioner has failed to substantiate its claim that percent of the apartment was for business use there is no plan of the apartment in evidence showing any dedication of a portion of the apartment to business use nor did petitioner testify as to such dedication moreover the apartment was the duguettes’ home and petitioner has failed to show that the apartment was any larger than the duquettes needed for domestic purposes or that they were in any way discommoded on account of norman’s carrying out petitioner’s business on the premises norman testified that a considerable amount of his work for petitioner is done by telephone and fax and that in the apartment as in other places he did research and wrote reports congress has expressed skepticism that lease transactions between employers and employees are negotiated at arm’s length sec_280a provides that no home_office deduction is allowable to an employee who leases a portion of his home to his employer the reports of the tax writing committees that preceded the addition of sec_280a to the code state the doubt of such committees that lease transactions between an employer and employee are generally negotiated at arm’s length see h rept 1986_3_cb_1 s rept 1986_3_cb_1 both of those reports accompanied h_r 99th cong 1st sess h_r h_r was enacted as the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2404 sec_280a constituted sec_143 of tra there is no evidence that petitioner had to maintain an extensive library or extensive files for norman to do his work or that norman required a dedicated area in which actually to write his reports there is no substantiation of norman’s claim the dallas office was used about days a month to deal with clients petitioner has failed to convince us that any use of the apartment by norman to further petitioner’s business was more than incidental to the dugquette’s use of the apartment as a home assuming such incidental_use petitioner has failed to show that there was even a market from which to determine what a reasonable rental would be for such incidental_use petitioner has failed to prove that it was required to pay the dallas apartment rental amount as a condition to the continued use or possession of a portion of the apartment consistent with the lack of evidence that petitioner’s use of the apartment was anything more than incidental to the duquettes’ use of the apartment as their home is the conclusion that if the dallas apartment amount was paid to or for the benefit of the duguettes such payment was not made for business purposes but to distribute to them as owners of the corporation profits or funds unnecessary for business operations petitioner has failed to prove that such payment was an ordinary_and_necessary_expense paid_or_incurred during the tax_year in carrying on petitioner’s trade_or_business conclusion we shall sustain respondent’s determination_of_a_deficiency to the extent it is based on a disallowance of a deduction for the dallas apartment rental amount c florida expense sec_1 facts the parties have stipulated that in date the duguettes relocated to naples florida a property settlement agreement entered into by them in connection with their divorce recites that they lived and cohabited as husband and wife until on or about date the duquettes were married during all of calendar_year and they filed a joint federal_income_tax return for that year the joint_return the joint_return is signed by norman and is dated date attached to the joint_return is a form reporting the sale of the dallas apartment that form recites that on date aline had purchased a replacement residence and that norman will do so within the two year period permitted for tax free replacement of a principal_residence from date until date the last day of the tax_year norman’s presence in florida was sporadic he testified when i went down there in may and june i helped her aline look for places apparently aline was staying in temporary lodgings norman testified that he spent time with aline in such temporary lodging he testified - - that as of date primarily because of marital difficulties he had no reason to return to florida petitioner claimed a deduction for rent in the amount of dollar_figure on account of the reimbursement of norman for expenses_incurred from date through date as follows the florida expenses dollar_figure rent for april-september and application fee dollar_figure phone dollar_figure home inspection dollar_figure utilities dollar_figure furniture storage dollar_figure total arguments of the parties petitioner argues that the florida expenses relate to the relocation of its corporate office from the dallas apartment to florida in date and the continued use of a home in florida as a corporate office for the balance of the tax_year in support of that argument petitioner states there were many large government contractors within a 200-mile radius of naples florida its texas client base was diminishing and it was able to secure a large client honeywell corp shortly after the duquettes arrived in florida petitioner points to a resolution of the board deciding to relocate the corporate headquarters from texas to florida respondent asks us to find that the relocation the sum of the stipulated individual items is dollar_figure there is no explanation of the dollar_figure difference between this number and the stipulated total expenses of dollar_figure - - to florida was tied in with the duquettes’ separation she to florida he to washington based upon that proposed finding respondent argues that the relocation and living_expenses associated with that relocation were personal expenses of the duguettes the reimbursement of which constituted a nondeductible constructive_dividend discussion we agree with respondent petitioner is not clear on the grounds for his deduction of the florida expenses to the extent that petitioner claims a deduction for the florida expenses under sec_162 as rentals petitioner has failed to substantiate the business use of any rental property we deny such a deduction for reasons similar to those we set forth with respect to the dallas apartment amount to the extent that petitioner otherwise claims a business_purpose for the reimbursement of the florida expenses we find that such reimbursement was made principally to serve the personal needs of the duquettes in connection with the breakup of their marriage and only incidentally for any purpose associated with petitioner petitioner has failed to prove that the reimbursement of the florida expense was an ordinary_and_necessary_expense paid_or_incurred during the tax_year in carrying on petitioner’s trade_or_business conclusion we shall sustain respondent’s determination_of_a_deficiency to the extent based on a disallowance of a deduction for reimbursement of the florida expenses d the bethesda apartment expense sec_1 facts at the meeting of the board on date in addition to resolving that petitioner’s offices be transferred to texas the board resolved the corporation will maintain a corporate apartment in maryland to serve as a resident agent address as required by maryland law the corporate apartment will also be used by employees of the corporation when traveling to the washington area on corporation business on the tax_return petitioner claimed a deduction with respect to the bethesda apartment as follows the bethesda apartment expenses dollar_figure monthly rent of dollar_figure paid to owner maid service big_number cable tv parking fee pepco newspaper big_number telephone answering service misc credit card charge big_number total here again there is no explanation of the discrepancy in this case dollar_figure between the sum of the individual items and the stipulated total of dollar_figure presumably the dollar_figure was lost in rounding one or more of the items to the nearest dollar - sec_162 and d in pertinent part sec_162 provides there shall be allowed as a deduction in computing taxable_income all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including-- traveling expenses including amounts expended for meals_and_lodging other than amounts which are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business sec_274 provides that no deduction shall be allowed pursuant to the provisions of sec_162 for traveling expenses including meals_and_lodging unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the specific time place and amount of the claimed expenditures as well as the business_purpose of the expense sec_274 is applicable to corporate as well as individual taxpayers see group admin premium serv inc v commissioner tcmemo_1996_451 rosenthal chiropractic offices inc v commissioner tcmemo_1993_331 arguments of the parties petitioner argues in fy the tax_year the apartment was used for business for approximately days - - thi sec_1s an ordinary_and_necessary_expense clearly deductible under sec_161 and sec_162 respondent argues that the bethesda apartment was norman’s tax_home for the tax_year and therefore when he was there he was not away from home so as to allow a deduction pursuant to sec_162 respondent argues that the bethesda apartment expenses were personal living_expenses provided by petitioner to norman and therefore additional nondeductible constructive dividends discussion a corporation may deduct its costs for the travel of its employees on the business of the corporation see eg 7_bta_143 among the conditions that must be satisfied before a deduction for traveling expenses may be taken under sec_162 is that the expense is incurred in pursuit of business see 326_us_465 interpreting sec_23 a of the code the precursor to sec_162 a in flowers the taxpayer an employee of a railroad resided in jackson mississippi his principal post of business was in mobile alabama and he attempted to deduct as traveling sec_161 provides in computing taxable_income under sec_63 there shall be allowed as deductions the items specified in this part subject_to the exceptions provided in part ix sec_261 and following relating to items not deductible -- - expenses the costs he incurred in making trips from jackson to mobile and his expenditures_for meals and hotel rooms while in mobile see id pincite with respect to the pursuit-of- business condition in the context of the facts before it in flowers the supreme court said this means that there must be a direct connection between the expenditure and the carrying on of the trade_or_business of the taxpayer or his employer moreover such an expenditure must be necessary or appropriate to the development and pursuit of the business or trade id pincite the supreme court dismissed almost summarily any claim that the expenses in question had been incurred in pursuit of the business of the corporation see id pincite the court found that the expenses were no different in_kind than the commuting expenses_incurred by employees residing in proximity to their post of duty see id such local commuting expenses the court characterized as living and personal expenses lacking the necessary direct relation to the prosecution of the employer’s business id the court found that the taxpayer’s added costs of a long-distance commute were as unnecessary and inappropriate to the development of the railroad’s business id the railroad the court stated did not reguire the taxpayer to travel on business from jackson to mobile or to maintain living guarters in both cities it simply asked him to be at his principal post in mobile as business demanded and as his personal convenience was served id the court concluded - - travel_expenses in pursuit of business within the meaning of sec_162 could arise only when the railroad’s business forced the taxpayer to travel and to live temporarily at some place other than mobile thereby advancing the interests of the railroad business trips are to be identified in relation to business demands and the traveler’s business headquarters the exigencies of business rather than the personal conveniences and necessities of the traveler must be the motivating factors id pincite we must determine whether the exigencies of petitioner’s business rather than the personal conveniences and necessities of norman motivated his travel to the washington d c area in order to determine whether any or all of the bethesda apartment expenses are traveling expenses deductible by petitioner there is no doubt that petitioner had business in the washington area that business included providing norman’s services to the law firm which treated norman as an employee taking together norman’s testimony the fact that the income from the law firm varied from year to year and our belief that petitioner reported that income on its own return we are prepared to give petitioner the benefit of the doubt and we find that norman was not an employee of the law firm but that petitioner did business with the law firm selling its consulting services provided by norman petitioner’s employee to determine whether the exigencies of petitioner’s business brought norman to washington we must determine whether washington was norman’s principal post of duty - - we find that it was not at least through date it was at least through date a minor post of duty we have considered a list of petitioner’s customers and the receipts that each generated for the tax_year and the preceding and following years those customers are located all over the country and even though the law firm provided over one-half of petitioner’s receipts for the tax_year that was not true for either the preceding or following year we give credit to norman’s testimony that in when the duquettes moved to dallas major business opportunities for petitioner existed there we also give credit to his testimony that by date when the duquettes sold the dallas apartment petitioner’s texas business was in decline we therefore find that norman’s principal post of duty was in dallas texas during the tax_year until date when the duquettes moved from dallas petitioner has failed to prove that from date until the end of the tax_year norman’s major post of duty was other than in the washington d c area petitioner has convinced us that rental of the bethesda apartment was an economical alternative to the cost of hotels when norman traveled to washington on petitioner’s business petitioner has also substantiated the fact of the bethesda apartment expenses by adequate_records principally canceled checks we are satisfied as to the business_purpose associated -- p7 - with the rental of the bethesda apartment by the action of the board authorizing the rental of a corporate apartment and the use of the bethesda apartment by norman on the days during the tax_year that he worked in washington therefore we find that petitioner incurred and has adequately substantiated traveling expenses on account of the travel of norman to washington in an amount equal to that portion of the bethesda apartment expenses_incurred on or before date conclusion we shall sustain respondent’s determination_of_a_deficiency to the extent based on a disallowance of a deduction for the bethesda apartment expenses only to the extent of such expenses_incurred after date til travel_expenses on the tax_return under the heading other deductions petitioner deducted dollar_figure for travel respondent disallowed all other deductions on the grounds that it has not been established that any amount claimed constitutes an ordinary and necessary business_expense was expended or was expended for the purpose designated we may dispose_of this item without much discussion the parties have stipulated to a meal analysis anda travel analysis prepared by petitioner which analyses the analyses contain details of the travel_expenses travel_expenses claimed - - by petitioner the parties also have stipulated that many of the travel_expenses were reimbursed by payment from petitioner’s customers directly to norman respondent argues petitioner is not entitled to a deduction for the travel_expenses because they were all reimbursed petitioner agrees that travel_expenses were reimbursed to norman but claims that all such reimbursements were included in petitioner’s gross_income petitioner points to a stipulated exhibit a copy of a cash receipts journal for petitioner prepared by norman which petitioner claims supports its claim that all such reimbursement were included in gross_income petitioner has not however tied the entries in the cash receipts journal to the line one amount dollar_figure gross_receipts or sales on the return nevertheless we find that all reimbursements were included in gross_income we think that such finding is a fair inference from the substantial amount of gross_receipts or sales reported on the tax_return the cash receipts journal and is implicit in norman’s testimony that petitioner reported all reimbursements respondent offered no proof to rebut that inference respondent also argues that petitioner has failed to substantiate the business_purpose of the travel_expenses as required by sec_274 see sec_1_274-5t b temporary income_tax regs fed reg date - - the travel_expenses set forth in the analyses are supported by other stipulated exhibits including canceled checks copies of credit card statements anda daily diary kept by norman which corroborates the list of miscellaneous expenses for parking tolls taxis gasoline tips etc set forth in one of the analyses we find that those exhibits plus the parties’ stipulation and norman’s testimony not disputed by respondent that virtually all of the travel_expenses associated with visits to business clients that are listed on the analyses were reimbursed by such clients constitute adequate substantiation of the amounts time and place and business_purpose of such expenses as required by sec_274 and the regulations travel_expenses incurred in connection with the trips to florida which we have found to be personal trips and all travel_expenses incurred by norman in the washington d c area after date not shown to be other than commuting expenses are not included within that finding on the ground that such expenses do not constitute expenses associated with business travel while away from home as required by sec_162 based upon the foregoing criteria we find that petitioner incurred deductible travel_expenses for the tax_year in the amount of dollar_figure iv business meals a introduction on the tax_return under the heading other deductions petitioner deducted dollar_figure for business meals business meals on brief petitioner concedes a portion of the adjustment for business meals arguing for a deduction of dollar_figure divided as follows per diems -- aline duquette dollar_figure per diems - norman duquette big_number business meals with clients big_number board_of directors meetings total big_number deductible business meals percent dollar_figure we may also dispose_of this item without much discussion respondent argues lack of substantiation failure to report reimbursements and duplication of certain expenses petitioner supports the deduction with the analyses and other stipulated documents for the same reason as set forth supra in section iii we find that all reimbursements were included in gross_income b per diems -- aline duquette we allow no deduction with respect to the dollar_figure claimed as business meals for per diems - aline duquette petitioner argues that it paid aline per_diem of dollar_figure a day for days with exceptions not here pertinent sec_274 provides that any deduction for food or beverages shall not exceed percent of such expense --- - dollar_figure while she was in a travel status related to her relocation to florida petitioner’s policy was to pay a per_diem amount for meals rather than reimbursing an employee’s actual meal expenses if the employee so elected as set forth supra in section ii d sec_162 permits a deduction for traveling expenses including amounts expended for meals while away from home in the pursuit of business aline’s duties for petitioner are vaguely described at best her marriage to norman was in trouble in date and we believe she moved to florida for personal reasons petitioner has failed to prove that the expenses incident to her relocation to florida were incurred in pursuit of its business rather than pursuant to aline’s relocation to florida for personal reasons on that basis we allow no deduction c per diems -- norman duquette we allow a deduction of dollar_figure with respect to the dollar_figure claimed as business meals for per diems -- norman duquette petitioner claims that it paid norman per_diem of dollar_figure a day for days dollar_figure while he was in a travel status we believe that to a limited extent such per_diem payments were legitimate traveling expenses for meals incurred by petitioner with respect to travel by norman while away from home in pursuit of the business of petitioner during the tax_year through date norman’s principal post of duty was in dallas - -- texas see supra sec ii d during that period norman was in a travel status with respect to petitioner when he traveled away from dallas in pursuit of petitioner’s business the analyses show per_diem payments to norman for various dates eg - - through date we accept that norman was traveling on behalf of petitioner away from dallas on all dates through date for which per_diem payments are shown all as reflected in the analyses and supporting documents ’ per_diem payments for such travel are deductible by petitioner after date dallas no longer was norman’s principal post of duty see section iii d and norman has failed to prove that his principal post of duty was other than washington d c where he worked for days during the tax_year see id the analyses show per_diem payments to norman for every day from date through the end of the tax_year the remainder of the year petitioner has failed to prove that norman was in a travel status on every day during the remainder of the year nevertheless the analyses and certain supporting documents allow us to determine that petitioner was outside of the washington d c area on petitioner’s business on ’ petitioner’s payment of per_diem to norman and petitioner’s reimbursement of his miscellaneous travel_expenses is evidenced by copies of canceled checks issued to norman which contain notations that they represent expense reimbursements also respondent did not object to the amount of the per_diem dollar_figure a day therefore we do not consider the amount to be in issue - - some days during the remainder of the tax_year and on those days incurred expenses for meals based upon the foregoing discussion we find that for the tax_year petitioner incurred deductible traveling expenses for meals under the heading per diems -- norman duquette in the amount of dollar_figure x dollar_figure d business meals with clients we allow no deduction with respect to the dollar_figure claimed as business meals with clients client meals on brief in its discussion of client meals petitioner merely directs us to the analyses and other stipulated documents we have examined those exhibits and are unable to identify the charges that constitute the client meals moreover with respect to the group of charges that might contain the charges for client meals petitioner has failed to comply with the substantiation requirements of sec_1_274-5t temporary income_tax regs governing entertainment of clients petitioner has presented no evidence concerning the specific business reason for the meals the nature of business derived or expected to be derived as a result of the meals or with few exceptions the business relationship of the person or persons entertained by mr duguette see sec_1_274-5t iv and v temporary income_tax regs we therefore deny any deduction for the charges for client meals - -- eb board_of director’s meetings we allow no deduction with respect to the dollar_figure claimed for board_of directors meetings board meals as stated during the tax_year the dugquettes were petitioner’s only directors on january and date the duquettes met as directors to discuss corporate matters the january meeting and the february meeting respectively the january meeting took place at a restaurant called the mansion at turtle creek and the february meeting took place at a restaurant called the riviera the charge for dinner at the first restaurant was dollar_figure and the charge for dinner at the second restaurant was dollar_figure petitioner claimed a deduction for both dinners dollar_figure the minutes of the january meeting show that the sole substantive purpose of that meeting was to approve payment for the duquettes’ prior trips to naples florida and the decision to relocate the corporation to naples the minutes of the february meeting show that the purpose of that meeting was to hear mr duquette’s report of petitioner’s earnings as of date and to approve mr duquette’s consultation with an attorney regarding some tax issues see the discussion of those attorney’s fees infra there is no evidence that these matters actually required significant discussion or in light of norman’s absolute control of all aspects of petitioner’s business any_action other than the preparation and signing of the minutes by norman as -- - petitioner’s secretary petitioner has failed to show any business necessity for it to spend anything much less dollar_figure for two meals for two persons so that the duquettes who were married lived together and as petitioner would have it worked together could discuss the affairs of norman’s one-man_corporation see 758_f2d_211 7th cir affg 80_tc_1073 see also dugan v commissioner tcmemo_1998_373 v automobile depreciation on the tax_return petitioner deducted depreciation of dollar_figure which it explained as being with respect to an automobile placed_in_service on date costing dollar_figure used percent for business and driven big_number miles on business during the tax_year the automobile respondent disallowed that deduction explaining that petitioner had failed to establish the cost of the automobile that it was depreciable and that it was used in a trade_or_business on brief petitioner claims the company car was driven big_number business miles in fy94 which included a househunting trip from dallas to naples florida in date a one way trip to florida in date incident to the relocation anda trip from dallas to phoenix in date for consulting these three trips account for big_number of the big_number business miles in fy the balance of the business miles big_number is an average of miles per week for travel to business meetings post office banks and other incidental business activity - - the parties have stipulated a copy of a purchase agreement for a honda dated date at a price of dollar_figure unpaid balance dollar_figure and showing co-purchasers petitioner and norman sec_167 allows a depreciation deduction with respect to property used in a trade_or_business sec_274 requires substantiation of various items with respect to any deduction for property such as the automobile we have already concluded that petitioner failed to prove that the expenses incident to aline’s relocation to florida were incurred in pursuit of its business see supra sec iv b we assume that the mileage described by petitioner for house hunting in and relocation to florida were incident to aline’s relocation there any mileage associated with such relocation is not business mileage in addition there is no evidence to support petitioner’s statement that big_number miles were attributable to incidental business activity petitioner points to an exhibit headed car mileage which norman testified was an annual analysis of business usage of petitioner-owned automobiles made at the end of each of petitioner’s taxable years for the tax_year the entries merely indicate that the automobile was petitioner has furnished no explanation for its use of dollar_figure rather than the dollar_figure purchase_price as the depreciable cost_basis for the automobile - - driven big_number total miles without any breakout of business miles that would justify a depreciation deduction for that year only the business_purpose of the trip to phoenix is adequately substantiated by a copy of the expense report submitted to the law firm the travel expense analysis prepared by norman which lists the cost of that trip as one of norman’s travel_expenses for the audit year and the parties’ stipulation that all travel_expenses that pertain to clients of the law firm were reimbursed in full by that firm which we assume that petitioner included in gross_income the expense report submitted by norman to the law firm states that the round trip covered big_number miles which is percent of the total mileage big_number miles for the tax_year because we find that the percentage of business use of the auto during the audit year was less than percent depreciation for the year is limited to straight_line over a 5-year period as opposed to declining balance over a 3-year period as shown on the form_4562 depreciation and amortization attached to the return see sec_280f g a and d depreciation is deductible only to the extent of business use 70_tc_121 l l marine serv inc v commissioner tcmemo_1987_ therefore the correct automobile depreciation deduction - - for the audit year is dollar_figure determined as follows x dollar_figure the original cost of the auto x vi supplies on the tax_return under the heading other deductions petitioner deducted dollar_figure for supplies supplies of that amount dollar_figure remains in dispute ’ the remaining amount claimed for supplies is as follows safe deposit box dollar_figure registry of motor vehicles condo application fee furniture storage office decorations foia request entertainment auto insurance life_insurance medical bill sec_133 total big_number items - represent costs associated with aline’s relocation from dallas to florida we find that petitioner’s payment of those costs like its payment of other costs associated with aline’s relocation was not in connection with petitioner’s business item office decorations also represents a personal benefit to the duquettes based upon our finding supra sec ii b a portion of this difference is attributable to petitioner’s concession prior to trial that many of the reimbursements for so-called supplies charged to american express by norman related to nondeductible personal items -- -- and c that neither the dallas apartment nor the florida residence qualified as business_premises of petitioner’s petitioner’s description of item its request under the freedom_of_information_act foia for tax information does not reveal whether the request related to respondent’s examination of petitioner of norman or to the criminal proceeding instituted against norman discussed infra as a result petitioner has not shown that that expense provided any business benefit to petitioner petitioner states that item entertainment represents the cost of five shows at the kennedy center in washington d c three attended by norman and a part-time consultant to the petitioner and two attended by norman and employees of a major client entertainment_expenses are deductible to the extent that they are directly related to the active_conduct of the taxpayer’s trade_or_business or associated with the active_conduct of such trade_or_business and the entertainment directly preceded or followed a substantial_and_bona_fide_business_discussion sec_274 a in this case the entertainment was not directly related entertainment as defined in sec_1_274-2 income_tax regs see sec_1 c a income_tax regs also it does not gualify as associated entertainment because petitioner has failed to offer -- - any evidence as to the existence or nature of any bona_fide business_discussion either before or after the entertainment see sec_1_274-2 income_tax regs sec_1_274-5t iv and b temporary income_tax regs fed reg date therefore the entertainment expense is nondeductible item the cost of insurance for the automobile was incurred on date more than months after the dallas-- phoenix round trip the only demonstrated business use of the auto during the audit year because there is no evidence that the dollar_figure payment of automobile insurance was attributable to other than periods of personal_use of the auto during the tax_year we find that no portion of this payment constitutes a deductible expense under sec_162 petitioner argues that item a premium for life_insurance on norman’s life was purchased pursuant to a company plan or policy adopted on date by norman acting in his capacity as petitioner’s president the plan the plan provided for l ife insurance offered through american express on the life of norman and was limited to life_insurance covering accidents while traveling there is no evidence as to the amount of the insurance in question apparently the proceeds of the policy were payable to petitioner the proceeds from the policy will be used to effect an orderly business - al --- transition in the event mr duquette is no longer available to lead the company those are just words they fail to establish any corporate need for insurance should norman’s death deprive his one-man_corporation of his services cf whipple chrysler- plymouth v commissioner tcmemo_1972_55 the plan also provided a self-insured medical_benefit consisting of p ayment of medical_expenses up to a maximum of dollar_figure per year per employee that language is the basis for item the dollar_figure deduction for medical bills we find that even though it covered only the two shareholder employees the duguettes the plan qualified as a medical_benefit plan under sec_105 see sec_1_105-5 income_tax regs and that petitioner is entitled to deduct any medical expense payments made under the plan seidel v commissioner tcmemo_1971_238 see sec_1_162-10 income_tax regs norman’s american express bills covering the tax_year all of which were paid_by petitioner show a dollar_figure dentist bill and a dollar_figure charge for prescription drugs however the date american express statement shows both a charge and a credit for the dollar_figure and norman’s payment was reduced by the amount of such credit we therefore find that petitioner is entitled only to a dollar_figure deduction for medical expense reimbursements under the plan vii legal fees on the tax_return under the heading other deductions petitioner deducted dollar_figure for professional fees remaining in dispute is the amount of dollar_figure paid_by petitioner to a law firm in washington d c the legal fees for representation of norman in connection with the criminal investigation petitioner argues that payment of the legal fees is deductible as an ordinary_and_necessary_expense of petitioner’s incurred in its business because an unfavorable result to the criminal investigation would have destroyed petitioner’s ability to remain in business by depriving the petitioner of its key_employee respondent argues that petitioner’s payment of norman’s legal fees was a constructive_dividend to norman the issue presented herein is identical to that recently considered by this court in 115_tc_172 hood concerned the deductibility of legal fees paid_by a corporation on behalf of its sole shareholder and key indispensable employee in connection with his indictment for criminal_tax_evasion relating to his operation of the same business prior to incorporation in hood we held that the corporation’s payment of legal fees constituted a nondeductible constructive_dividend on the ground that the shareholder- employee not the corporation primarily benefited from such -- - payment we found that in hood the shareholder had the wherewithal to pay the legal fees associated with his criminal defense we found that while the incarceration of mr hood might have caused the corporation to cease operations petitioners have not shown that the corporations’ s failure to pay the legal fees would have led to mr hood’s incarceration id pincite there is no evidence in this case to contradict that norman like mr hood was financially capable of paying the legal fees associated with his criminal defense in both cases the benefit to the shareholder free legal representation for which the shareholder would otherwise have to pay to avoid incarceration and or a felony conviction outweighed any benefit to the corporation making the payment id pincite we therefore find that petitioner’s payment of the legal fees was primarily for norman’s not petitioner’s benefit and therefore 1s nondeductible by petitioner viii accuracy-related_penalty respondent determined a 20-percent accuracy-related_penalty under sec_6662 and b on account of negligence or - intentional disregard of rules or regulations ’ petitioner assigns error to respondent’s determination in the case of an underpayment_of_tax required to be shown on a return sec_6662 and b imposes a penalty in the amount of percent of the portion of the underpayment that is attributable to negligence or intentional disregard of the rules or regulations hereafter simply negligence negligence has been defined as lack of due care or failure to do what a reasonable and prudent person would do under like circumstances e g 98_tc_695 negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that the taxpayer acted in good_faith and that there was reasonable_cause for the underpayment the determination of whether a taxpayer acted in good_faith and with reasonable_cause is made on a case- by-case basis taking into account all pertinent facts and in his notice_of_deficiency respondent also seeks to impose the penalty on the ground that there was a substantial_understatement of tax under sec_6662 on brief however respondent has not pursued that argument we therefore consider him to have abandoned it see 22_tc_1146 affd 230_f2d_603 2d cir 22_tc_593 roberts v commissioner tcmemo_1996_225 - - circumstances circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs petitioner bears the burden of proving facts showing good_faith and reasonable_cause see rule a petitioner defends against respondent’s determination of a penalty for negligence by claiming petitioner has maintained comprehensive records and had a reasonable basis for all aspects of the tax_return petitioner concedes that norman has passed the examination to be a certified_public_accountant respondent argues that petitioner intentionally disregarded rules prohibiting deductions for personal items and deducted items for which it had been reimbursed respondent also argues that petitioner failed to keep adequate_records under sec_6001 and sec_274 to the extent we have sustained respondent’s adjustments we have done so principally because petitioner has failed to show that its deductions represented expenses_incurred in carrying on petitioner’s business rather than expenses_incurred to benefit the duquettes personally with respect to such deductions it appears to us that norman believed that if he produced corporate resolutions and policies authorizing such expenses no further -- - consideration was necessary as to whether the expense really benefited petitioner respondent’s adjustments raise few guestions of law they raise questions of fact indeed of judgment norman exercised poor judgment he had been a government auditor and he had passed his c p a exams undoubtedly he understood that he wore more than one hat with respect to his corporation as shareholder director and employee and that an expenditure to benefit a shareholder directly is not a deductible corporate expense there is ample evidence that norman abused his dual status exploiting his director and employee roles in order to shortchange the tax collector for example by deducting dinners at expensive restaurants to discuss with his wife matters over which he had complete control or deducting as corporate relocation expenses personal costs incident to his divorce and his wife’s relocation to florida see also supra note in which we report norman’s concession that he billed petitioner for personal expenditures also contrary to petitioner’s claim it did not keep adequate and full records except as stated in the next paragraph petitioner has failed to convince us that it did not act negligently with respect to any of the adjustments it here contests petitioner has not argued that the negligence_penalty should not be sustained for adjustments that petitioner conceded we a7 - sustain the negligence_penalty for the whole of petitioner’s underpayment in tax other than that portion of the underpayment arising from respondent’s disallowance of the legal fees since petitioner’s reporting position regarding the deductibility of legal fees was consistent with our holding in jack’s maintenance contractor’s inc v commissioner tcmemo_1981_349 revd per curiam 703_f2d_154 5th cir which we overruled in 115_tc_172 to reflect the foregoing decision will be entered under rule
